MATRIX CAPITAL GROUP, INC. Distributor of the American Independence Funds Shares of Beneficial Interest SELLING GROUP AGREEMENT Matrix Capital Group, Inc. (“Matrix”) is the principal underwriter for the shares of the American Independence Funds Trust. a Delaware business trust (”Company”) registered as an open-end management investment company under the Investment Company Act of 1940 (the "Act"). The Company is currently authorized to issue Class “A”, Class “C”, and Institutional Class shares of the American I (independence Funds. The shares of additional series or classes of the Company may become available for sale in the future, in which event, the terms and conditions of this Agreement will be fully applicable thereto. We are pleased to invite you to participate in the sale of the shares of the available series of the Company under the terms and conditions hereinafter set forth. 1.
